—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Fisher, J.), rendered July 30, 1997, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the Supreme Court properly admitted limited expert testimony concerning the general practices of drug dealers. The testimony was admitted to explain to the jury why the defendant, who was observed to have been working with another individual who was not apprehended, did not have the “buy money” or controlled substance on his person when he was arrested shortly after he sold crack cocaine to an undercover police officer (see, People v Graves, 85 NY2d 1024; People v Lacey, 245 AD2d 145; People v Santiago, 222 AD2d 461; People v Brown, 218 AD2d 813; People v Garcia, 196 AD2d 433, affd 83 NY2d 817; People v Tucker, 102 AD2d 535, 537; cf., People v Bethea, 261 AD2d 629).
The defendant’s sentence is not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review or do not require reversal. Thompson, J. P., Joy, Krausman and Goldstein, JJ., concur.